     Case 1:16-cv-01666-NONE-BAM Document 99 Filed 03/29/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARY LEE GAINES,                                  Case No. 1:16-cv-01666-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                        FOR THIRD EXTENSION OF TIME TO FILE
13           v.                                         OPPOSITION TO MOTION FOR SUMMARY
                                                        JUDGMENT
14    BROWN, et al.,
                                                        (ECF No. 98)
15                       Defendants.
                                                        Opposition Deadline: April 25, 2021
16

17          Plaintiff Mary Lee Gaines (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s first amended complaint against Defendants Mirelez and Hoehing for deliberate

20   indifference to medical needs in violation of the Eighth Amendment.

21          On December 16, 2020, Defendants filed a motion for summary judgment. (ECF No. 92.)

22   Following two extensions of time, Plaintiff’s opposition is currently due on or before March 30,

23   2021. (ECF No. 97.)

24          Currently before the Court is Plaintiff’s motion for a third thirty-day extension of time to

25   file her opposition, filed March 26, 2021. (ECF No. 98.) In nearly identical language to that used

26   in her motion for a second extension of time, Plaintiff states that she continues to experience

27   limited and no access to the prison library due to the pandemic, where the prison is constantly on

28   lockdown since February 2019. Plaintiff requests a thirty-day extension of time, to April 25,
                                                       1
     Case 1:16-cv-01666-NONE-BAM Document 99 Filed 03/29/21 Page 2 of 3


 1   2021, to file her anticipated opposition brief. (Id.) Defendants have not yet had an opportunity to

 2   file a response, but the Court finds a response is unnecessary. The motion is deemed submitted.

 3   Local Rule 230(l).

 4            Having considered the moving papers, the Court finds good cause to grant the requested

 5   extension. Fed. R. Civ. P. 6(b). The Court further finds that Defendants will not be prejudiced by

 6   the brief extension granted here.

 7            However, the Court notes that the original deadline for Plaintiff to file her opposition was

 8   January 11, 2021, nearly three months ago, when ordinarily a party is allowed only twenty-one

 9   days to file an opposition. Despite the extenuating circumstances of the COVID-19 pandemic—

10   which, despite what Plaintiff has stated in her prior two motions, did not begin affecting prison

11   programming until approximately February 2020—the Court will not continue to grant Plaintiff

12   unlimited extensions of time in this matter. Plaintiff’s motions for extension of time are cursory

13   and brief, and in light of Plaintiff’s history of repeatedly requesting extensions of time, are no

14   longer sufficient to present good cause for further extensions.

15            Therefore, Plaintiff is warned that any future requests for extension of this deadline

16   will be subject to a narrow interpretation of what constitutes good cause. In any future such

17   request, Plaintiff must describe what attempts she has made to access the law library at her

18   institution, the result of those attempts, how many times she has successfully accessed the law

19   library, and what specific further research or other acts must be accomplished using law library

20   services before her opposition can be completed and submitted to the Court. Defendants will be
21   given an opportunity to oppose any further requests for extension of time.

22            Accordingly, IT IS HEREBY ORDERED as follows:

23         1. Plaintiff’s motion for third extension of time, (ECF No. 98), is GRANTED;

24         2. Plaintiff’s opposition to Defendants’ motion for summary judgment is due on or before

25            April 25, 2021;

26         3. Defendants’ reply, if any, is due no more than seven (7) days following the docketing of
27            Plaintiff’s opposition; and

28   ///
                                                         2
     Case 1:16-cv-01666-NONE-BAM Document 99 Filed 03/29/21 Page 3 of 3


 1      4. If Plaintiff fails to file an opposition in compliance with this order or fails to file a

 2         motion for extension of time that meets the good cause standard described above,

 3         this case will be subject to dismissal due to Plaintiff’s failure to oppose the motion for

 4         summary judgment and failure to prosecute.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    March 29, 2021                             /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
